Case 19-10799-JDW      Doc 28    Filed 09/04/19 Entered 09/04/19 11:01:33     Desc
                                      Page 1 of 3


             IN THE UNITED STATES BANKRUPTCY COURT FOR
                 THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                           CHAPTER 13 CASE NO:

MAXINE STEWART                                              19-10799-JDW

                 NOTICE OF TRUSTEE’S MOTION TO DISMISS

       Should any party receiving this notice respond or object to said motion, such
response is required to be filed on or before September 30, 2019, with the Clerk of
this Court using the CM/ECF system or at the following address:

                          Shallanda J. Clay, Clerk of Court
                              U. S. Bankruptcy Court
                           Northern District of Mississippi
                              703 Highway 145 North
                                Aberdeen, MS 39730

A copy of such response must be served on the undersigned Chapter 13 Trustee. If no
responses are filed, the Court may consider said motion immediately after the time
for responses has expired. In the event a written response is filed, the Court will
notify you of the date, time and place of the hearing thereon.

                                   CERTIFICATE

       I, the undersigned Attorney for Trustee, do hereby certify that I electronically
filed the foregoing with the Clerk of Court using the CM/ECF system, and I hereby
certify that I either mailed by United States Postal Service, first class, postage
prepaid, or electronically notified through the CM/ECF system, a copy of the above
and foregoing to all affected creditors and their attorney if known.

Dated: September 4, 2019.

                                        LOCKE D. BARKLEY
                                        CHAPTER 13 TRUSTEE

                                        /s/ Melanie T. Vardaman
                                        ATTORNEYS FOR TRUSTEE
                                        W. Jeffrey Collier (MSB 10645)
                                        Melanie T. Vardaman (MSB 100392)
                                        6360 I-55 North, Suite 140
                                        Jackson, Miss. 39211
                                        (601) 355-6661
                                        ssmith@barkley13.com
Case 19-10799-JDW       Doc 28    Filed 09/04/19 Entered 09/04/19 11:01:33   Desc
                                       Page 2 of 3


              IN THE UNITED STATES BANKRUPTCY COURT FOR
                  THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                          CHAPTER 13 CASE NO.:

MAXINE STEWART                                             19-10799-JDW

                                 MOTION TO DISMISS

      COMES NOW Locke D. Barkley, Chapter 13 Trustee (the “Trustee”) by and

through counsel, and files this Motion to Dismiss (the “Motion”) and in support

thereof states as follows:

      1.     On February 27, 2019, the Debtor initiated this proceeding with the

filing of a Chapter 13 bankruptcy petition. The Debtor’s Chapter 13 Plan (Dkt. #2)

was confirmed by Order of this Court on June 19, 2019, for a term of 36 months

(Dkt. #25) (the “Confirmed Plan”).

      2.     Marshall County Tax Collector (the “Creditor”) filed a Proof of Claim

(Clm. #7-1) (the “Claim”) in the amount of $4,360.56 representing ad volorem taxes

and mobile home taxes due for 2011, 2012, 2013, 2014 and 2015 tax years. The

Plan did not include a provision for the treatment of the Claim.

      3.     The Trustee requests that the case be dismissed for failure to provide

for the treatment of the Claim.

      WHEREFORE, PREMISES CONSIDERED, the Trustee prays that upon

notice and hearing that this Court enter its order granting the Motion and for such

other relief to which the Trustee and this bankruptcy estate may be entitled.
Case 19-10799-JDW       Doc 28   Filed 09/04/19 Entered 09/04/19 11:01:33      Desc
                                      Page 3 of 3


Dated: September 4, 2019.

                                        Respectfully submitted,

                                        LOCKE D. BARKLEY
                                        CHAPTER 13 TRUSTEE

                                        /s/ Melanie T. Vardaman
                                        ATTORNEYS FOR TRUSTEE
                                        W. Jeffrey Collier (MSB 10645)
                                        Melanie T. Vardaman (MSB 100392)
                                        6360 I-55 North, Suite 140
                                        Jackson, Miss. 39211
                                        (601) 355-6661
                                        ssmith@barkley13.com


                            CERTIFICATE OF SERVICE

       I, the undersigned attorney for the Trustee, do hereby certify that I
electronically filed the foregoing with the Clerk of Court using the CM/ECF system,
and I hereby certify that I either mailed by United States Postal Service, first class,
postage prepaid, or electronically notified through the CM/ECF system, a copy of
the above and foregoing to the Debtor, attorney for the Debtor, the United States
Trustee, and other parties in interest, if any, as identified below.

Dated: September 4, 2019

                                        /s/ Melanie T. Vardaman
                                        MELANIE T. VARDAMAN
